Citation Nr: 0213103	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  02-00 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
cervical spine disability.

(The issue of entitlement to service connection for a 
cervical spine disability will be the subject of a later 
decision)

WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.

The veteran was denied entitlement to service connection for 
a cervical spine disability on a secondary basis by a 
February 1995 rating decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA), Regional Office (RO).  
At that time, it was found that his cervical spine complaints 
were not related to his service-connected left chest wall 
shrapnel wound residuals.  He was notified of this decision 
on April 13, 1995.  He failed to submit a timely notice of 
disagreement (NOD) and it became final.  

This appeal arose from a September 2001 rating action of the 
St. Petersburg RO, which refused to reopen the veteran's 
claim for service connection for a cervical spine disorder.  
The veteran testified at a personal hearing in St. Petersburg 
before the undersigned in June 2002.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a cervical spine 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
cervical spine disorder as secondary to the service-connected 
left chest wall shrapnel wound residuals in April 1995; the 
veteran failed to submit a timely NOD with this decision.

2.  The evidence submitted since this denial is relevant to 
and probative of the question of whether a cervical spine 
disorder had its onset in service and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the RO denied entitlement to service 
connection for a cervical spine disability in April 1995 is 
new and material, so that the claim is reopened.  38 U.S.C.A. 
§§ 1110, 5107, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he has presented sufficient 
new and material evidence to reopen his claim for service 
connection for a cervical spine disorder.  He stated that he 
had injured his neck at the same that he had suffered an 
injury to the right shoulder.  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.



Factual background

The evidence which was of record at the time of the 1995 
denial included the veteran's service medical records, which 
showed that on January 18, 1943, he had fallen from some 
cargo netting into a creek, suffering a right shoulder 
injury.  An x-ray was negative for any fracture.  On February 
16, 1943, chronic myositis of the right shoulder was 
diagnosed and he was treated with massage.  There were no 
complaints of or treatment for a neck injury.  He also 
suffered a severe, lacerating wound to the left lateral chest 
wall, after being struck with a shell fragment in France on 
October 2, 1944.  This resulted in injury to Muscle Group 
XXI, which affects the muscles of respiration.  See 38 C.F.R. 
Part 4, Diagnostic Code 5321 (2002).

Two lay statements from former service comrades were 
presented, one dated in September 1989, the other in January 
1990.  Both indicated that the veteran had fallen from some 
cargo netting onto a platform during training.  One stated 
that he had hurt his shoulder and arm; the other stated that 
he had hurt his shoulder and neck.  A 1989 VA outpatient 
treatment record showed the presence of degenerative disc 
disease (DDD) of the cervical spine.

The RO issued a decision in April 1990, which denied 
entitlement to service connection for a cervical spine 
disorder on a direct basis.  At that time, it was found that, 
while the veteran had cervical DDD, there was no evidence of 
a neck injury in service to which to relate this disorder.

The veteran then sought to reopen his claim in February 1995.  
He submitted a VA record from November 1992 which showed 
degenerative changes at C6-7; a calcified disc herniation at 
C6-7, mostly on the left side; neural foramina narrowing 
bilaterally at C6-7; and some foramina compromise on the 
right at C2-3.  

In April 1995, the RO denied entitlement to service 
connection for cervical spine DDD, finding that there was no 
evidence of record relating this disorder to the veteran's 
service connection left chest wall shrapnel wound residuals.

In October 2000, the veteran again sought to reopen his 
claim.  He submitted numerous VA outpatient treatment records 
developed between 1995 and 2000.  These showed his treatment 
for complaints of neck pain.  DDD was diagnosed.  On November 
28, 1997, the veteran told the physician that he had fallen 
20 feet while practicing landing, hitting his shoulder and 
possibly his neck.  On July 24, 2000, he reported having neck 
and right shoulder pain ever since his 1942 fall.  On August 
21, 2000, the treating physician noted his rather extensive 
pathology in the neck and stated that he had re-explained to 
the veteran that his complaints were from an injury that he 
had sustained in 1942.

VA examined the veteran in August 2001.  The examiner noted 
that the veteran's service-connected injury consisted of a 
half-moon shaped, 20 cm. scar on the left posterior thorax.  
There was hardly any tissue loss and the muscle function was 
not impaired.  Range of motion of the neck was as follows:  
45 degrees of flexion; 45 degrees of extension; right lateral 
flexion was to 30 degrees and to 35 degrees on the left; 
rotation was to 50 degrees on the right and to 55 degrees on 
the left.  There was no tenderness to the cervical 
musculature.  The examiner stated that "[t]here is no 
correlation between the GSW of the Postero-lateral chest wall 
and the Cervical Neck discomfort that the patient has been 
experiencing in the past and present."

The veteran then testified before the undersigned in June 
2002.  He reiterated his contention that he had injured his 
neck at the time that he injured his right shoulder.  He also 
stated that no physician had told him what had caused his 
neck problem.


Relevant laws and regulations

Initially, there were amendments made to the regulations 
governing new and material evidence as part of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  These amendments altered the definition 
of what constitutes "new and material" evidence, see 
38 C.F.R. § 3.156(a) (2002), as well as defining the 
application of the duty to assist, see 38 C.F.R. § 3.159(c) 
(2002), and find that medical examinations and opinions are 
required only after new and material evidence has been 
presented, see 38 C.F.R. § 3.159 (c)(4)(iii) (2002).  
However, these amendments are only effective prospectively 
for claims filed on or after August 29, 2001.  Therefore, 
since this appellant's claim was filed in October 2000, the 
definition of "new and material" evidence effective at that 
time will be used.

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2001).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is "new and material."  Accordingly, his claim is reopened.

The evidence received after the last denial, including the 
August 2000 statement from the veteran's treating physician, 
is clearly relevant to and probative of the question of 
whether the veteran suffers from a current cervical spine 
disorder related to an injury in service.  Taking this 
evidence as credible, for the sole purpose of the claim to 
reopen, it is found that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2001). 

ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a cervical spine 
disability is re-opened, and, to this extent only, the 
benefit sought on appeal is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

